Citation Nr: 1335615	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2013, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a July 2013 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, there is no credible evidence of any hearing loss during, or continuing since, service; and the only medical opinion on the question of whether there exists a medical nexus between hearing loss first manifested many years post service and service weighs against the claim.

4.  There is no credible evidence of any tinnitus during, or continuing since, service; and the only medical opinion on the question of whether there exists a medical nexus between tinnitus first manifested many years post service and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the April 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, and the reports of June 2009 and June 2013 VA examinations.  Also of record and considered in connection with the claims are various written statements, including hearing testimony, provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action in with respect to either claim, prior to appellate consideration, is required.

With respect to the Veteran's June 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's hearing loss and tinnitus and why he believed these disabilities to be service-related, to specifically include a description of his noise exposure in service as well as ongoing symptoms since that time; and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for bilateral hearing loss and tinnitus.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, as discussed below, on remand, the Veteran was specifically requested to identify any additional treatment and neither the Veteran nor his  representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with either matter currently under consideration.

Moreover, as noted, the Board sought further development of the claim in March 2013.  In March 2013, the Board instructed the RO/AMC to send the Veteran another letter requesting any additional evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In April 2013, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The Veteran did not respond to this request.  Moreover, the Veteran was afforded another VA examination in June 2013.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  As the same evidence is pertinent to both claims, the Board has addressed both issues under the same analysis.  In his statements of record and at the Board hearing testimony, the Veteran has asserted that he was exposed to significant noise due to artillery exposure while training with his artillery unit as well as firing a cannon while stationed in Korea.  As he has expressly denied any significant post service noise exposure, he avers that the described in-service acoustic trauma is the cause of his current bilateral hearing loss and tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system, such as hearing loss, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Hearing loss is considered a chronic disease of the nervous system, listed in section 3.309(a), and, thus, is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, as tinnitus is not considered a chronic disease listed under section 3.309(a), service connection may not be established solely based on continuity of symptomatology.  See Id.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The Veteran's service treatment records reflect no complaint or diagnoses relating to hearing impairment or tinnitus.  However, service personnel records do show that the Veteran military occupational specialty was cannoneer until he was transferred to a clerk typist position approximately in October 1968.  On audiological evaluation on induction in August 1966, audiometric testing revealed that pure tone thresholds, in decibels, were as follows (converted to ISO (ANSI) units as shown in parentheses):  

HERTZ


500
1000
2000
3000
4000
Right 
10 (25)
0 (10)
0 (10)
--
0 (5)
Left
0 (15)
0 (10)
0 (10)
--
0 (5)

Audiometric testing on the Veteran's July 1969 separation examination revealed pure tone thresholds, in decibels, at that time were as follows (as it was standard for the service department to use ISO units after October 31, 1967, conversion is not necessary) :  

HERTZ


500
1000
2000
3000
4000
Right 
0 
0 
0 
0
10 
Left
0 
0 
5 
0
0 

The Veteran's ears were evaluated as normal at that time.  Importantly, in his contemporaneous medical history, the Veteran expressly denied any ear trouble or hearing loss.  

Clearly the in-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  Likewise, competent, probative evidence of tinnitus that is the result of in-service injury or disease may be subject to service connection.  38 C.F.R. § 3.303(a).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for either claimed condition.

Importantly, shortly after service, in November 1969, the Veteran filed a claim for service connection for unrelated disorders.  He was silent with respect to any complaints of hearing loss and tinnitus.  He filed another claim in May 2008 for another unrelated disorder and, again, was silent with respect to any complaints of hearing loss or tinnitus. 

The Veteran filed his current claim for hearing loss and tinnitus in March 2009.  He reported that his hearing loss was related to exposure to artillery while on active duty.  He reported that he had no hearing problems prior to service.  After service, he worked loading freight cars until he was hired by the Post Office in 1970 as a custodian.  He worked in this position for three years until he became a welder.  He did not believe that his post service activities contributed to his hearing loss and tinnitus. 
 
The Veteran was provided a VA fee-based examination in June 2009.  The Veteran reported artillery noise exposure for approximately eight months, including during training and while stationed in Korea.  After Korea, he worked in the finance office on base.  Post service, the Veteran worked in maintenance for the Post Office.  He started out as a custodian, but then worked as welder.  He reported wearing hearing protection at that time.  He denied any recreational noise exposure.  The Veteran reported the onset of hearing loss in 1980.  He also reported constant bilateral tinnitus also beginning approximately in the 1980s.  The examiner observed that the Veteran had normal hearing at entrance and separation.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
15
15
35
45
Left
25
15
20
30
30

Speech recognition testing revealed a speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral height frequency sensorineural hearing loss and associated subjective tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma during service.  The examiner's opinion was based, at least in part, on the fact that the Veteran reported the onset of hearing loss and tinnitus to be decades after service and he had a history of post military noise exposure.   

However, during the Board hearing, the Veteran reported that the examiner misunderstood him and that his hearing loss and tinnitus began immediately following service.  Moreover, he did not have any significant post military occupational noise exposure.  

In its prior March 2013 decision, the Board determined that the opinion provided by the VA audiologist in June 2009 was inadequate, as it was based on inaccurate facts.  It also appeared that the examiner did not consider and discuss all pertinent evidence.  Although not entirely clear, a February 1969 service treatment record appears to indicate that the Veteran had some problem with the right ear and was prescribed ear drops.  Nevertheless, this record was not addressed by the VA examiner.  Further, when comparing the testing results reflected in the August 1966 induction service examination report with those reflected in the July 1969 separation service examination report, there appears to have been a minimal threshold shift at 4000 hertz in the right ear and at 2000 hertz in the left ear from induction to separation that was also not addressed by the examiner.  

Thus, on remand, the Veteran was afforded a VA examination in June 2013 by a VA audiologist.  The claims file was reviewed.  The Veteran again reported noise exposure, including infantry and artillery training as well as firing cannons in Korea before being transferred back stateside to a quiet office job for the last six months of service.  Post service noise exposure again included welding while working at the Post Office as well as recreational noise exposure of hunting, limited target practice and lawn mower use.  No hearing protection was reportedly worn.  The Veteran could not recall the onset of hearing loss; just that he had it for years.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
15
20
35
50
Left
20
15
25
35
40

Speech recognition testing revealed a speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an even in military service.  The examiner rationalized that the Veteran had normal hearing bilaterally with no significant threshold shifts documented.  The tests did not indicate if the results were based on ASA or ISO standards, but if threshold corrections were applied, the Veteran's hearing would have actually showed improvement from exit compared to entrance.  The 10 dB shift at 4000 hertz on the right ear was considered insignificant as it was within normal measurement variability.  

Moreover, the examiner continued that the Veteran's separation examination was over six months after returning from Korea where he fired cannons.  He reported he was working in an office with no reported noise exposure the last six months or more before discharge.  Therefore, any damage to his hearing from noise exposure would have been established.  Medical literature concludes that acoustic trauma due to noise exposure occurs at the time of exposure.  If there is a current hearing loss and hearing was clinically normal at separation and there was no significant change in hearing thresholds greater than normal measurement variability, there is no scientific evidence to support a nexus between this current hearing loss and events during service.  The examiner also observed the 1969 service treatment record about the right ear.  Though difficult to read, the examiner determined that it appeared that the record was referencing a sore in the right outer ear canal that was treated with drops.  This condition would not create any sensorineural hearing loss as seen on the Veteran's current audiogram.  

The examiner also opined that the Veteran's tinnitus was associated with his hearing loss and was less likely than not caused by or a result of military noise exposure.  The examiner rationalized that there was no evidence acoustic trauma occurred for this Veteran during active duty nor were there any complaints of tinnitus located in the service treatment records.  

In an August 2013 informal hearing presentation, the Veteran's representative has asserted that this examination is also deficient and again requested that the Veteran be afforded yet another VA examination.  Specifically, the representative argued that the examiner relied too much on the Veteran's service examinations, which the representative claimed are not relevant as instrument calibration and examiner qualifications were unknown.  The representative also appeared to argue that the examiner was inconsistent with Hensley concerning delayed onset and requiring hearing residuals from a trauma six months prior to be present at discharge.  

However, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim if there is evidence of noise exposure.  Under Hensley, the rating authority must determine whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  The Board observes however, that Hensley relies on the existence of a significant in-service upward shift in measured threshold levels from enlistment to separation.  Hensley, 5 Vet. App. at 159, 161.  Here, the most recent audiologist described the difference between the Veteran's entrance and separation audiometric results as normal measurement variability.  

In the instant case, the VA audiologist clearly found that the Veteran's hearing loss was not attributable to in-service noise exposure and provided a detailed rationale for this finding.  The examiner discussed the threshold shift and 1969 right ear notation in the treatment records as directed in the Board remand.  Moreover, while the lack of documentation of hearing loss in service is not fatal to the Veteran's claim, service audiological evaluations are not completely irrelevant as argued by the Veteran's representative.  The audiograms performed during service met the standards for measuring hearing loss at that time and were obviously done by medical professionals.  An examiner still must consider all the evidence of record including the Veteran's service treatment records as was done in this case.  In sum, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

In this case, the Veteran has met the criteria for a hearing loss disability under 38 C.F.R. § 3.385, as evidenced by the report of the June 2013 VA examination and testing results revealing an auditory threshold of 40 decibels or great in at least one of the frequencies.  Moroever, the Veteran's assertions of exposure to in-service acoustic trauma (i.e. loud noise) are consistent with his military occupational specialty and, in turn, are credible.  Nevertheless, although the medical evidence of record plainly reflects that the Veteran has bilateral hearing loss as recognized by VA regulation, neither that diagnosis nor the Veteran's in-service acoustic trauma, are determinative of the question of nexus to service, which generally requires competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As indicated, the Veteran's service treatment records do not document any hearing problems or complaints of tinnitus.  However, he has alleged that he had problems hearing loss and tinnitus since service due to noise exposure in service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, while the Board concedes some noise exposure in service, the Veteran's statements regarding hearing loss and tinnitus symptoms since that time are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current hearing loss and tinnitus.  The Board reiterates that the Veteran's service treatment records include nothing to even suggest that he had any hearing loss or tinnitus in service.  Again, on his July 1969 discharge examination, the Veteran's ears were clinically evaluated as normal and audiometric findings showed no hearing loss.  Moreover, on his contemporaneous medical history, the Veteran expressly denied any hearing loss or ear trouble.  It would be reasonable to assume that the Veteran would have reported such symptoms at that time if he was in fact experiencing it.  There is simply no documentation of any complaints pertaining to hearing loss or tinnitus.  Again, if the Veteran had in fact reported such symptoms, it would most likely be documented in the clinical record.  Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period with no documentation of any complaints or diagnosis of hearing loss or tinnitus.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, the Board finds that the Veteran's more recent assertions that he has experienced hearing loss and tinnitus since service are not supported by or are simply inconsistent with the documented evidence of record, and are not credible.  

The Board also finds it significant that there is no documentation of hearing loss or tinnitus prior to the Veteran filing his claim in March 2009.  Again, if the Veteran was experiencing continuing hearing loss and tinnitus problems, it would be reasonable to assume that he would have reported them sooner.  Moreover, the Veteran filed claims for service connection for unrelated disorders shortly following his discharge in November 1969 and again in May 2008.  If he has been experiencing chronic hearing loss and tinnitus since service, it would seem that he would have also mentioned those disorders at those times.  Rather, the first claim filed with respect to the hearing loss was not until 2009.  Importantly, he has been inconsistent in his reporting as to when he first noticed the onset of his hearing loss and tinnitus.  For instance, at the June 2009 VA examination, he reported that his symptoms began in 1980.  However, at the Board hearing, he indicated that the VA examiner misunderstood him and his symptoms began after service.  Nevertheless, at the June 2013 VA examination, the Veteran reported that he could not recall the onset of his hearing loss.  These discrepancies weigh against the Veteran's credibility as to pertinent symptomatology since service.  

The Board further notes that the first objective indication of hearing loss and tinnitus is not until the June 2009 VA examination.  As there was no evidence of hearing loss within one year of discharge, the in-service incurrence of hearing loss may not be presumed.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence or opinion even suggesting a medical nexus between hearing loss and tinnitus and the Veteran's in-service noise exposure.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the most recent July 2013 VA examiner opined that the Veteran's hearing loss and tinnitus were not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

In sum, there is no credible, persuasive evidence of continuity of symptomatology, whereas there is a probative VA medical opinion on the question of nexus that weighs against the claims.  On these facts, the Veteran cannot establish service connection on the basis of continuity of symptoms.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current hearing loss and tinnitus and inservice noise exposure, such evidence provides no basis for allowance of either claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


